EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Donald Walker, on 01/14/20.  The application has been amended as follows: 
Claim 2 is amended at the last limitation to recite:
“…an insert positioned in the intermediate chamber that reduces the volume of the intermediate chamber and defines the fluid transfer channel,
wherein the insert is shaped as a fixed, rigid split tube having first and second longitudinal edges that are spaced apart by a separation, the fluid transfer channel formed by the separation in the insert.”
Claim 3 is cancelled.
Claim 12 is amended at the last limitation to recite:
“…an insert positioned in the intermediate chamber that is shaped as a fixed, rigid split tube, the insert including an inner surface abutting the pressure tube, an outer surface abutting the fluid transfer tube, and first and second longitudinal edges that are spaced apart by a separation, wherein the fluid transfer channel is formed by the separation in the insert.”
Claims 16-19 and 22 are cancelled. 
Claims 2-9, 12, 14 and 21 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art include Yamaguchi (U.S. Patent Pub. No. 2016/0089950) and Kitamura (U.S. Patent Pub. No. 2015/0101900).  Yamaguchi discloses a piston (82) that divides a pressure tube (36) into two chambers (30, 32) and provides a bi-directional valve/flow path (82, 84), the pressure tube includes a radially-extending outlet (60) that leads to an intermediate chamber (54) defined by a concentric fluid transfer tube (50), the fluid transfer tube includes a radially-extending port (70) that, via a reservoir valve (12), leads to a reservoir chamber (40) defined by a reserve tube (38), and a base valve (80) that provides an alternate flow path between the second working chamber (32) and the reservoir chamber.  See Fig. 1.  Yamaguchi does not include the “insert” limitation.
Kitamura discloses the use of an insert (20) located in the intermediate chamber between a pressure tube (10) and a concentric fluid transfer tube (5, 6, 2), wherein the pressure tube includes a piston (8) and a radially-extending outlet (3) to the intermediate chamber and the fluid transfer tube includes a radially-extending port (30) to a reservoir chamber (R) defined by a reserve tube (1), wherein the insert is shaped as a rigid split tube having first and second longitudinal edges that are spaced apart by a separation (20a), the fluid transfer channel formed by the separation in the insert.  See Figs. 3, 4A, 4B.  Kitamura’s “insert” (20) is a valve that is rigid but shifts longitudinally, hence it is not a “fixed” split tube.
Previously cited reference Hodgson (U.S. Patent Pub. No. 2003/0019701) discloses the use of an insert (8) between a pressure tube (12) and a concentric fluid transfer tube (13), wherein the insert is shaped as a fixed split tube having first and second longitudinal edges that are spaced apart by a separation, the fluid transfer channel formed by the separation in the insert.  See Figs. 1, 3.  Hodgson’s “insert” (8) is a bladder that is fixed but is not “rigid.”
Thus, the inclusion of the C-shaped “insert” limitation along with the additional requirements that this “split tube” is both “fixed” and “rigid” is sufficient to overcome both teaching references Kitamura and Hodgson. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        January 14, 2021